Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-9 and newly added 12-18) in the reply filed on 7/13/22 is acknowledged.
Claims 1-7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/22.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed December 18, 2022 (2). The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Objections
Claim14 is objected to because of the following informalities:  Claim 14 recites “wherein the polymer is poloxamer 188 and/or the poloxamer 407.  The “the before poloxamer 407” should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madaro et al. (EP 3184115) in view of Savarino et al. (Annals of Gastroenterology (2017); 30, 1-17) and further in view of Pizzoni (WO 2017/055909).
With regard to instant claim 8. Madaro teaches treating gastroesophageal reflux disease comprising administering a tamrind extract (see abstract) at a concentration from 25 mg-400 mg (see claim 4) wherein the composition can be in the form of a tablet (as required by instant claim 15, see 0037 and claim 10-11) and intrinsically as a medicament since it teaches treating gastroesophageal disease (as required by instant claim 17).
However, fails to teach the composition comprises poloxamer and fails per se to also teach the composition comprises a hyaluronic acid.  Nonetheless teaches the composition comprises a polysaccharide xyloglucan. Since hyaluronic acid is a polysaccharide, one of ordinary skill in the art would have been motivated to substitute one for the other.
Savarino teaches treating gastroesophageal disease  with compound such poloxamer 407 and hyaluronic acid. Specifically teaches that hyaluronic acid and chondroitin sulfate have a synergistic effect; therefore, mucosal protection, routinely added to acid suppression, could be extended to a larger number of patients with NERD in order to attain both symptom relief and an improvement in quality of life, thus reducing the incidence of PPI treatment failures. 
Pizzano teaches combining hyaluronic acid  in the treatment of gastroesophageal disease wherein the disease is a gastroesophageal reflux (see pg 3, lines 10+, as required by instant claim 9) having the hyaluronic acid from 30-200 mg (see pg 6, lines 15+) in combination with poloxamers such as ethylene and propylene oxide (see pg. 7, lines 30+) wherein the poloxamer is poloxamer 407). 
It would have been obvious to one of ordinary skill in the art to have expanded the teachings of Madaro, to include Savarino and Pizzano to result in the claimed invention. Additionally, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, given the teaching of the prior art methods of using tamarin extract, poloxomer anf hyaluronic acid individually for treating gastroesophageal disease, it would have been obvious to use the compounds for the treatment of gastroesophageal disease because the idea of doing so would have logically followed from them having been individually taught in the prior art to be useful as therapeutic agents.
 With regards to instant claim 18, Madaro teaches tamarind extract from 25 mg-400 mg and Pizzano teaches 30-200 mg, but fails to teach the amount of poloxamer 407, it would have been obvious to one skilled in the art to modify the amount in the presense of the agents to result in the range recited because it is the Examiners position that once the concept is known or available, one of ordinary skill in the art would be motivated to find the optimum working range.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine. See In re Aller, 220 F.2d 454 105 USPQ 233,235 (CCPA 1955). 
Thus, the claimed invention would have been prima facie obvious at the time the claimed invention was made.

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/9/22